           IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MONTANA
                   GREAT FALLS DIVISION

UNITED STATES OF AMERICA,             18-PO-5119-JTJ
                                      VIOLATION:
         Plaintiff,                   6027808
   vs.                                Location Code: M13
JUSTIN KAUFFMAN,
                                      ORDER
         Defendant.


  Based upon the motion of the United States and for good cause appearing,

  IT IS HEREBY ORDERED that VN 6027808 is DISMISSED.

  DATED this 9th day of October 2018.
